 1   BOIES SCHILLER FLEXNER LLP                        MORGAN, LEWIS & BOCKIUS LLP
     RICHARD J. POCKER (NV Bar No. 3568)               BENJAMIN P. SMITH (pro hac vice)
 2   300 South Fourth Street, Suite 800                JOHN A. POLITO (pro hac vice)
     Las Vegas, NV 89101                               SHARON R. SMITH (pro hac vice)
 3   Telephone:    702.382.7300                        One Market, Spear Street Tower
     Facsimile:    702.382.2755                        San Francisco, CA 94105
 4   rpocker@bsfllp.com
                                                       Telephone:    415.442.1000
     BOIES SCHILLER FLEXNER LLP                        Facsimile:    415.442.1001
 5                                                     benjamin.smith@morganlewis.com
     WILLIAM ISAACSON (pro hac vice)
     KAREN DUNN (pro hac vice)                         john.polito@morganlewis.com
 6
     1401 New York Avenue, NW, 11th Floor              sharon.smith@morganlewis.com
 7   Washington, DC 20005
                                                       DORIAN DALEY (pro hac vice)
     Telephone:   202.237.2727                         DEBORAH K. MILLER (pro hac vice)
 8   Facsimile:   202.237.6131                         JAMES C. MAROULIS (pro hac vice)
     wisaacson@bsfllp.com                              ORACLE CORPORATION
 9   kdunn@bsfllp.com                                  500 Oracle Parkway, M/S 5op7
                                                       Redwood City, CA 94070
10   BOIES SCHILLER FLEXNER LLP                        Telephone:    650.506.4846
     STEVEN C. HOLTZMAN (pro hac vice)                 Facsimile:    650.506.7114
11   BEKO O. REBLITZ-RICHARDSON (pro hac               dorian.daley@oracle.com
     vice)                                             deborah.miller@oracle.com
12   44 Montgomery St., 41st Floor                     jim.maroulis@oracle.com
     San Francisco, CA 94104
13   Telephone:    415.293.6800
     Facsimile:    415.293.6899
14   sholtzman@bsfllp.com
     brichardson@bsfllp.com
15
     Attorneys for Plaintiffs
16   Oracle USA, Inc., Oracle America, Inc., and
     Oracle International Corp.
17
                                 UNITED STATES DISTRICT COURT
18
                                      DISTRICT OF NEVADA
19
     ORACLE USA, INC., a Colorado corporation;            Case No. 2:10-cv-0106-LRH-VCF
20   ORACLE AMERICA, INC., a Delaware
     corporation; and ORACLE INTERNATIONAL                ORACLE USA, INC., ORACLE
21   CORPORATION, a California corporation,               AMERICA, INC. AND ORACLE
                                                          INTERNATIONAL
22                 Plaintiffs,                            CORPORATION’S NOTICE OF
                                                          WITHDRAWAL OF COUNSEL
23          v.
24   RIMINI STREET, INC., a Nevada corporation;
     AND SETH RAVIN, an individual,
25
                   Defendants.
26
27

28


                                                   1
                           ORACLE’S NOTICE OF WITHDRAWAL OF COUNSEL
 1   TO ALL CLERKS OF THIS COURT AND ALL PARTIES OF RECORD:

 2          PLEASE TAKE NOTICE that counsel of record for Plaintiffs, Oracle USA, Inc., Oracle

 3   America, Inc., and Oracle International Corporation, (collectively “Oracle”), Kathleen R.

 4   Hartnett has withdrawn as a partner in Boies Schiller Flexner LLP and is no longer affiliated

 5   with the law firm of Boies Schiller Flexner LLP. Consequently, Oracle hereby withdraws

 6   Kathleen R. Hartnett as its counsel of record. Kathleen R. Hartnett should be removed from all

 7   further notices.

 8          The law firm of Boies Schiller Flexner LLP continues to represent Oracle in this matter.

 9

10   DATED: February 5, 2020                     BOIES SCHILLER FLEXNER LLP

11

12                                               By: /s/ Richard J. Pocker
                                                    Richard J. Pocker
13                                                  Attorneys for Plaintiffs, Oracle USA, Inc.,
                                                    Oracle America, Inc., and Oracle International
14                                                  Corporation

15

16

17

18

19

20

21
                                            2-11-2020
22

23

24

25

26
27

28


                                                     2
                             ORACLE’S NOTICE OF WITHDRAWAL OF COUNSEL
 1                                   CERTIFICATE OF SERVICE

 2          I certify that on February 5, 2020, I electronically transmitted the foregoing ORACLE

 3   USA, INC., ORACLE AMERICA, INC. AND ORACLE INTERNATIONAL

 4   CORPORATION’S NOTICE OF WITHDRAWAL OF COUNSEL to the Clerk’s Office

 5   using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all

 6   counsel in this matter; all counsel are CM/ECF registrants.

 7

 8    Dated: February 5, 2020                   BOIES SCHILLER FLEXNER LLP

 9

10                                              By: /s/ Ashleigh Jensen
                                                   Ashleigh Jensen
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     1
                                         CERTIFICATE OF SERVICE
